DETAILED ACTION
	This action is responsive to 12/20/2021.
	Prior objection to the specification has been withdrawn.
	Prior objections to claims 9 and 15-17 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-11, 14-22, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a pixel driving circuit of a display apparatus and a method of driving the same that compensates for threshold voltages of a driving thin-film transistor and an organic light-emitting diode to achieve satisfying luminance uniformity of the display panel.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A pixel driving circuit for driving light emission in a display panel comprising: an input sub-circuit configured to set a voltage level at a first node based on a data voltage; a storage sub-circuit coupled between the first node and a second node to maintain a voltage difference; a drive sub-circuit coupled to the first node and the second node, the drive sub- circuit being configured to provide a drive current via the second node to a light-emitting device in the display panel to drive light emission in one of multiple periods of each cycle of displaying a frame of pixel image; a charge sub-circuit coupled to the drive sub-circuit, and configured to charge the drive sub-circuit to latch a voltage level at the second node to be larger than a first threshold voltage but smaller than a second threshold voltage; an adjust sub-circuit coupled to the second node and coupled to the input sub-circuit at least via the first node, and configured to at least adjust voltage level at the second node to make the light-emitting device with an inverted polarity in one of multiple periods of each cycle of displaying a frame of pixel image”, as recited in independent claim 1. Claims 2-5, 8-11, 14 and 29-30 depend from and further limit claim 1, and are therefore equally allowed. 
Claim 15 is indicated as allowable with the aforementioned corrections. Similar to claim 1, the prior art of record fails to adequately disclose “adjusting the voltage level to be greater than an absolute value of a first threshold voltage of a driving transistor coupled to the anode but smaller than a second threshold voltage of the light-emitting element,” as recited in independent claim 15. Claims 16-22 depend from and further limit claim 15, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627